Case 2:20-cv-08892-PA-AFM Document 30-1 Filed 12/14/20 Page 1 of 6 Page ID #:189


  1 BEVERIDGE & DIAMOND, P.C.
  2 Kaitlyn D. Shannon (SBN 296735)
    456 Montgomery Street, Suite 1800
  3 San Francisco, California 94104-1251
    Phone: (415) 262-4000
  4 Email: kshannon@bdlaw.com
  5
    Bryan J. Moore (pro hac vice)
  6 400 West 15th Street, Suite 1410
    Austin, Texas 78701-1648
  7 Phone: (512) 391-8030
    Email: bmoore@bdlaw.com
  8
  9 Attorneys for Plaintiff
    3M Company
 10
                          UNITED STATES DISTRICT COURT
 11                     CENTRAL DISTRICT OF CALIFORNIA
 12
      3M COMPANY,                                 CASE NO. 2:20-CV-08892-PA-AFM
 13
                            Plaintiff,
 14
            v.                                    PLAINTIFF 3M COMPANY’S
 15                                               MOTION TO STRIKE
      G7 ENVIRONMENT, LLC, et al.,                DEFENDANTS’ ANSWER
 16
                            Defendants.           Judge:     Hon. Percy Anderson
 17
                                                  Courtroom: 9A, 9th Floor
 18
 19                                               Hearing Date: January 25, 2021
                                                  Hearing Time: 1:30 p.m.
 20
                                                  Filed Concurrently:
 21                                                  1) Notice of Motion to Strike
 22                                                     Defendants’ Answer
                                                     2) Declaration of Kelly N. Bennett
 23                                                  3) Proposed Order
 24
 25 TO THE HONORABLE JUDGE OF THE ABOVE-ENTITLED COURT:
 26         Plaintiff, 3M Company (“3M”), hereby respectfully moves to strike the answer
 27 filed by pro se Defendants Galvez, Forbes, and Allyn (Dkt. No. 22) as a proper
 28 sanction under Fed. R. Civ. P. 16(f)(1)(c) and 37(b)(2)(A)(iii), and L.R. 83-2.2.4, for

      3M COMPANY’S MOTION TO STRIKE DEFENDANTS’ ANSWER
      CASE NO. 2:20-cv-08892-PA-AFM
                                            -1-
Case 2:20-cv-08892-PA-AFM Document 30-1 Filed 12/14/20 Page 2 of 6 Page ID #:190


  1 Defendants’ refusal to cooperate on scheduling the parties’ initial conference and
  2 failure to comply with the Court’s November 6, 2020, scheduling order (Dkt. No. 24)
  3 and the Federal Rules of Civil Procedure. Defendants have not responded to requests
  4 from 3M’s counsel to schedule the initial conference of the parties in accordance with
  5 the Court’s November 6 scheduling order and Fed. R. Civ. P. 26(f)(1). Specifically,
  6 counsel for 3M has twice written to Defendants Galvez, Forbes, and Allyn – by letters
  7 dated November 9 and 18, 2020, and delivered via Federal Express on November 10
  8 and 20, 2020, respectively – requesting that Defendants contact 3M’s counsel to
  9 schedule the parties’ initial conference.1       See Declaration of Kelly N. Bennett
 10 (“Bennett Decl.”), Exhibits A-D. As of the filing of this motion, 3M’s counsel has
 11 not received a response of any kind from Defendant Galvez, Forbes, or Allyn – no
 12 letter, no email, no telephone call.
 13         Put simply, to date the parties’ have not discussed any of the matters in Fed. R.
 14 Civ. P. 26(f)(2) or the Court’s November 6 scheduling order because Defendants have
 15 not responded to 3M’s requests to engage with Defendants on these issues.
 16 Defendants’ refusal to cooperate and failure to comply with the Court’s scheduling
 17 order and the Federal Rules of Civil Procedure significantly jeopardizes the purpose
 18 and judicial economy of the upcoming Scheduling Conference, the meaningful
 19 progress of this litigation, and the overarching goal of the Federal Rules “to secure
 20 the just, speedy, and inexpensive determination of every action and proceeding.”
 21 Fed. R. Civ. P. 1.
 22         Accordingly, today 3M is moving on two separate but related fronts to further
 23 incentivize Defendants to engage with 3M on the required joint report topics, and to
 24 facilitate the preparation and submittal to the Court of a joint report that, in turn, will
 25 facilitate a more efficient and productive Scheduling Conference:
 26   1
           Counsel for 3M is currently limited to corresponding with Defendants by letter
 27 only because Defendants did not list their telephone numbers and/or email addresses
    in their answer and have not otherwise provided such contact information to 3M or
 28 the Court. Defendants also are not registered for the Court’s CM/ECF System.

      3M COMPANY’S MOTION TO STRIKE DEFENDANTS’ ANSWER
      CASE NO. 2:20-cv-08892-PA-AFM
                                            -2-
Case 2:20-cv-08892-PA-AFM Document 30-1 Filed 12/14/20 Page 3 of 6 Page ID #:191


  1         (1) By separate motion filed today, 3M is requesting that the Scheduling
  2             Conference be re-set for February 1, 2021, which would put the parties’
  3             joint report due to the Court on or before January 18, 2021 (i.e., no less
  4             than 14 days before the Scheduling Conference, per the Court’s
  5             November 6 scheduling order (Dkt. No. 24 at 2)).
  6         (2) With the instant motion, 3M is moving to strike Defendants’ answer, as a
  7             proper sanction under Fed. R. Civ. P. 16(f)(1)(c) and 37(b)(2)(A)(iii), and
  8             L.R. 83-2.2.4, for Defendants’ refusal to cooperate on scheduling the
  9             parties’ initial conference and failure to comply with the Court’s
 10             scheduling order and the Federal Rules of Civil Procedure. 3M has noticed
 11             this motion for hearing on the Court’s January 25, 2021, Motion Day. If
 12             3M’s motion for continuance is granted, and if this motion to strike remains
 13             pending on or after the new due date for the parties’ joint report, then 3M
 14             will withdraw this motion to strike if Defendants have engaged in good
 15             faith with 3M on the joint report topics such that the parties are able to
 16             comply with their joint report obligation.
 17         3M believes the foregoing approach furthers the overarching goal of the
 18 Federal Rules “to secure the just, speedy, and inexpensive determination of every
 19 action and proceeding,” Fed. R. Civ. P. 1, by enforcing Defendants’ obligation to
 20 comply with the Court’s November 6 scheduling order and the Federal Rules of Civil
 21 Procedure, and recognizing both that Defendants’ share responsibility for the
 22 progress of this litigation and that Defendants are proceeding pro se and heretofore
 23 may not have fully appreciated what that responsibility entails.
 24               MEMORANDUM OF POINTS AND AUTHORITIES
 25         Striking the answer filed by Defendants Galvez, Forbes, and Allyn is an
 26 allowable and proper sanction under Fed. R. Civ. P. 16(f)(1)(c) and 37(b)(2)(A)(iii),
 27 and L.R. 83-2.2.4, for Defendants’ refusal to cooperate on scheduling the parties’
 28 initial conference and failure to comply with the Court’s November 6 scheduling

      3M COMPANY’S MOTION TO STRIKE DEFENDANTS’ ANSWER
      CASE NO. 2:20-cv-08892-PA-AFM
                                            -3-
Case 2:20-cv-08892-PA-AFM Document 30-1 Filed 12/14/20 Page 4 of 6 Page ID #:192


  1 order and the Federal Rules of Civil Procedure. L.R. 83-2.2.3 provides that any
  2 person appearing pro se is required to comply with the Court’s Local Rules and with
  3 the Federal Rules of Civil Procedure. L.R. 83-2.2.4 provides that a pro se party’s
  4 failure to comply with these rules “may be grounds for . . . judgment by default.”
  5         Fed. R. Civ. P. 16(f)(1)(c) provides that, “[o]n motion or on its own, the court
  6 may issue any just orders, including those authorized by Rule 37(b)(2)(A)(ii)–(vii),
  7 if a party . . . fails to obey a scheduling or other pretrial order.” In turn, Fed. R. Civ.
  8 P. 37(b)(2)(A)(iii) provides that, “[i]f a party . . . fails to obey an order . . ., including
  9 an order under Rule 26(f), . . . the court where the action is pending may issue further
 10 just orders,” which may include “striking pleadings in whole or in part.”
 11         The Court’s November 6 scheduling order is within the scope of
 12 Rule 16(f)(1)(c) (i.e., it is “a scheduling or other pretrial order”) and Rule 37(b)(2)(A)
 13 (i.e., it is “an order under Rule 26(f)”). Furthermore, ordering Defendants’ answer
 14 stricken is a “just order” for Defendants’ refusal to cooperate on scheduling the
 15 parties’ initial conference and failure to comply with the Court’s November 6
 16 scheduling order and the Federal Rules of Civil Procedure. Indeed, the Court’s
 17 November 6 scheduling order specifically contemplates the imposition of this
 18 sanction for the type of noncompliant behavior in which Defendants have engaged
 19 when it cautions the parties, in bold font, that: “The failure to submit a joint report
 20 in advance of the Scheduling Conference or the failure to attend the Scheduling
 21 Conference may result in . . . striking the answer and entering default, and/or
 22 the imposition of sanctions.” Dkt. No. 24 at 3.
 23         Both times that 3M wrote to Defendants requesting to schedule the parties’
 24 initial conference, 3M enclosed with its letters a copy of the Court’s November 6
 25 scheduling order. See Bennett Decl., Exhibits A-B. Moreover, recognizing that
 26 Defendants are proceeding pro se, 3M’s November 9, 2020, letter to Defendants also
 27 enclosed copies of Rules 16 and 26 of the Federal Rules of Civil Procedure – the two
 28 Federal Rules cited in the Court’s November 6 scheduling order. See id. And both

      3M COMPANY’S MOTION TO STRIKE DEFENDANTS’ ANSWER
      CASE NO. 2:20-cv-08892-PA-AFM
                                            -4-
Case 2:20-cv-08892-PA-AFM Document 30-1 Filed 12/14/20 Page 5 of 6 Page ID #:193


  1 of 3M’s letters to Defendants stressed the “need for timely and prompt
  2 correspondence and exchanges between the parties regarding the parties’ initial
  3 conference and compliance with [the Court’s November 6 scheduling] order.” Id.
  4 Accordingly, while Defendants are proceeding pro se, their pro se status cannot
  5 justify their failure to comply with the Court’s November 6 scheduling order and the
  6 Federal Rules of Civil Procedure, nor does it excuse any failure by Defendants to
  7 familiarize themselves with their obligations under the Court’s order and the Federal
  8 Rules to facilitate, through compliance and mutual cooperation, the progress of this
  9 litigation.
 10                                        PRAYER
 11         For the reasons set forth above, 3M respectfully requests that the Court strike
 12 the answer filed by Defendants Galvez, Forbes, and Allyn (Dkt. No. 22) as a proper
 13 sanction under Fed. R. Civ. P. 16(f)(1)(c) and 37(b)(2)(A)(iii), and L.R. 83-2.2.4, for
 14 Defendants’ refusal to cooperate on scheduling the parties’ initial conference and
 15 failure to comply with the Court’s November 6 scheduling order and the Federal
 16 Rules of Civil Procedure.
 17
      DATED: December 14, 2020              Respectfully submitted,
 18
 19                                         BEVERIDGE & DIAMOND, P.C.

 20                                         By: /s/ Kaitlyn D. Shannon
                                            Kaitlyn D. Shannon (SBN 296735)
 21                                         456 Montgomery Street, Suite 1800
                                            San Francisco, California 94104-1251
 22                                         Phone: (415) 262-4000
 23                                         Email: kshannon@bdlaw.com
 24                                         Bryan J. Moore (pro hac vice)
                                            400 West 15th Street, Suite 1410
 25                                         Austin, Texas 78701-1648
 26                                         Phone: (512) 391-8030
                                            Email: bmoore@bdlaw.com
 27
                                            Attorneys for Plaintiff 3M Company
 28

      3M COMPANY’S MOTION TO STRIKE DEFENDANTS’ ANSWER
      CASE NO. 2:20-cv-08892-PA-AFM
                                            -5-
Case 2:20-cv-08892-PA-AFM Document 30-1 Filed 12/14/20 Page 6 of 6 Page ID #:194


  1
                                   PROOF OF SERVICE
  2
  3        I, Kelly Bennett, declare that I am over the age of 18 years, and am not a party
    to the within action. I am employed in the County of San Diego, State of California,
  4 where the mailing occurs.
  5       On December 14, 2020, I served the following documents on the parties listed
    below by placing a true and correct copy of the documents in a Federal Express
  6 envelope addressed as set forth below and then sealing the envelope, affixing a pre-
  7 paid Federal Express air bill, and causing the envelope to be delivered to a Federal
    Express agent for delivery, in the manner as provided by Fed. R. Civ. P. 5(b) and L.R.
  8 5-3.1.2:
  9         1. Plaintiff 3M Company’s Notice of Motion to Strike Defendants’
 10            Answer;
            2. Plaintiff 3M Company’s Motion to Strike Defendants’ Answer;
 11         3. Declaration of Kelly N. Bennett; and
            4. Proposed Order.
 12
      Parties Served:
 13
 14 Aurie Galvez (Pro Se)
    9350 Wilshire Boulevard, Suite 203
 15 Beverly Hills, California 90212
 16 Thomas Forbes (Pro Se)
 17 3410 La Sierra Ave., Ste. F-496
    Riverside, California 92503
 18
    Kevin Allyn (Pro Se)
 19 10153 Riverside Dr., #756
    Toluca Lake, California 91602
 20
 21       I declare under penalty of perjury under the laws of the United States that the
    foregoing is true and correct.
 22
          Executed on December 14, 2020 in San Diego, California.
 23
 24
                                                          /s/ Kelly N. Bennett
 25                                                       Kelly Bennett
 26
 27
 28

      3M COMPANY’S MOTION TO STRIKE DEFENDANTS’ ANSWER
      CASE NO. 2:20-cv-08892-PA-AFM
                                            -6-
